                    IN THE UNITED STATES DISTRICT OF NEW MEXICO

                           FOR THE DISTRICT OF NEW MEXICO


DAVID GAYTAN,

       Plaintiff,

vs.                                                Case No. 2:19-cv-00778-SMV-KRS


STATE OF NEW MEXICO,
STATE POLICE OFFICER A.J. ROMERO
IN HIS OFFICIAL AND PERSONAL
CAPACITIES,

       Defendants.

  STIPULATED ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AS
 COUNSEL OF RECORD FOR DEFENDANTS THE STATE OF NEW MEXICO AND
                STATE POLICE OFFICER A.J. ROMERO

       THIS MATTER having come before the Court on the Unopposed Motion of Butt

Thornton & Baehr PC attorneys Brett C. Eaton, Jessica L. Nixon, and Marc T. Shuter, to permit

withdrawal as attorneys of record for Defendants The State of New Mexico and State Police

Officer A.J. Romero in his Official and Personal Capacities pursuant to D.N.M.LR-CIV 83.8, the

Court having reviewed the Motion and being otherwise fully advised in the premises, FINDS

that the Motion is well taken.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that attorneys Brett C.

Eaton, Jessica L. Nixon, and Marc T. Shuter of Butt Thornton & Baehr PC, are hereby

withdrawn as attorneys of record for Defendants.




                                            KEVIN R. SWEAZEA
                                            United States Magistrate Judge
